DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sedighi et al (USP 10,454,487).
Regarding claim 1, Sedighi discloses in figure 5 a DAC that teaches: a thermometric digital to analog converter circuit (516, col. 13) comprising a first common node (518); an R2R digital to analog converter circuit (512, 514), comprising a second common node; a first resistor (524), wherein: a first terminal of the first resistor connects to ground (when taking VREF as ground), and a second terminal of the first resistor (524) connects to the first common node (518) and to the second common node (see figure 5 and its descriptions).
Regarding claim 10, Sedighi discloses in figure 5 a DAC architecture that teaches: a thermometric digital to analog converter circuit (516 (col 13), comprising a first common node (518); an R2R digital to analog converter circuit (512 and/or 514), comprising a second common node; a first resistor (524), wherein: a first terminal of the first resistor connects to ground (when VREF as ground), and a second terminal of the first resistor connects to the first common node (518) and to the second common node (see figure 5 and its descriptions).
Regarding claim 19, Sedighi discloses in figure 5 a DAC architecture that teaches: a thermometric digital to analog converter circuit (516 (col 13), comprising a first common node (518); an R2R digital to analog converter circuit (512 and/or 514), comprising a second common node; a first resistor (524), wherein: a first terminal of the first resistor connects to ground (when VREF as ground), and a second terminal of the first resistor connects to the first common node (518) and to the second common node (see figure 5 and its descriptions).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest following objected features: wherein the first resistor has a first impedance value; wherein the thermometric digital to analog converter circuit further comprises a plurality of channels, wherein each respective channel of the plurality of channels comprises respective one or more resistors connected to the first common node, wherein a resistance, for the respective one or more resistors, of the plurality of channels has an impedance value that is approximately equal to the first impedance value.
Claim 3 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest following objected features: wherein each respective one or more resistors of the plurality of channels comprises two parallel resistive elements.
Claim 4 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest following objected features: wherein the R2R digital to analog converter circuit comprises an output impedance connected to the second common node, and wherein the output impedance is approximately equal to the first impedance value.
Claim 5 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest following objected features: wherein the thermometric digital to analog converter circuit further comprises a plurality of channels, wherein each respective channel of the plurality of channels comprises a respective pair of switches including a first switch and a second switch, 32Docket No.: A0003149US01 / 1123-520US01 wherein a size of the first switch is approximately equal to a size of the second switch, wherein a size of the first switch for a first channel of the plurality of channels is approximately equal to the size of the first switch for each respective channel of the plurality of channels.
Claim 6 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest following objected features: wherein the first switch is configured to be open when the second switch is closed, and wherein the first switch is configured to be closed when the second switch is open.
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest following objected features: wherein the first switch is configured to connect to a supply voltage and the second switch is configured to connect to a reference voltage.
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest following objected features: further comprising processing circuitry configured to control operation of the plurality of channels, wherein the processing circuitry is configured to add or remove a contribution of each channel to an output electrical current of the circuit.
Claim 9 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest following objected features: wherein the output electrical current is configured to provide electrical stimulation therapy to a patient via one or more electrodes.
Claim 11 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest following objected features: wherein the first resistor has a first impedance value; wherein the thermometric digital to analog converter circuit further comprises a plurality of channels, wherein each respective channel of the plurality of channels comprises respective one or more resistors connected to the first common node, wherein a resistance, for the respective one or more resistors, of the plurality of channels has an impedance value that is approximately equal to the first impedance value.
Claim 12 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest following objected features: wherein each respective one or more resistors of the plurality of channels comprises two parallel resistive elements.
Claim 13 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest following objected features: wherein the R2R digital to analog converter circuit comprises an output impedance connected to the second common node, and wherein the output impedance is approximately equal to the first impedance value.
Claim 14 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest following objected features: wherein the thermometric digital to analog converter circuit further comprises a plurality of channels, wherein each respective channel of the plurality of channels comprises a respective pair of switches including a first switch and a second switch, wherein a size of the first switch is approximately equal to a size of the second switch, wherein a size of the first switch for a first channel of the plurality of channels is approximately equal to the size of the first switch for each respective channel of the plurality of channels.
Claim 15 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest following objected features: wherein the first switch is configured to be open when the second switch is closed, and wherein the first switch is configured to be closed when the second switch is open.
Claim 16 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest following objected features: wherein the first switch is configured to connect to a supply voltage and the second switch is configured to connect to a reference voltage.
Claim 17 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest following objected features: further comprising processing circuitry configured to control operation of the plurality of channels, wherein the processing circuitry is configured to add or remove a contribution of each channel to an output electrical current of the circuit.
Claim 18 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest following objected features: wherein the output electrical current is configured to provide electrical stimulation therapy to a patient via one or more electrodes.
Claim 20 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest following objected features: wherein the first resistor has a first impedance value; wherein the thermometric digital to analog converter circuit further comprises a plurality of channels, wherein each respective channel of the plurality of channels comprises respective one or more resistors connected to the first common node, wherein a resistance, for the respective one or more resistors, of the plurality of channels has an impedance value that is approximately equal to the first impedance value, and wherein each respective one or more resistors of the plurality of channels comprises two parallel resistive elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845